DETAILED ACTION
Acknowledgements
The amendment filed 02/07/2022 is acknowledged.
Claims 1, 4-6, 8-16 and 18-19 are pending.
Claims 1, 4-6, 8-16 and 18-19 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 11, 16 and 19 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §112, the arguments are moot in view of the amendments.  

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  However, the examiner respectfully disagrees.
Applicant is of the opinion that the amended claims 1, 16 and 19 limitation “receiving, by the transaction verification service and from the requesting entity, a second request, for smart contract code for the smart contract that specifies the terms agreed upon between the second-party enterprise and the third-party enterprise, wherein the second request includes the credential of the requesting entity;” overcomes the cited references.  Examiner respectfully disagrees.
Kohli ¶0054 discloses “an individual 104 may provide a unique identifier ( e.g., the entity identifier associated therewith) to a requesting entity 106 that requests data associated with data transactions involving the individual 104.” and Toll, col 8 ln 12 – col 9 ln 6 discloses “a generated blockchain


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim 19 limitations: 
a distributed ledger that stores:,
wherein the transaction verification service is configured to receive…; and provide…;
wherein the permission management service is configured to receive…; and determine…;
wherein the transaction verification service is further configured to receive…;
wherein the permission management service is further configured to determine…;
wherein the transaction verification service is configured to provide…;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, 8-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following limitations of claim 19 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
a distributed ledger that stores:,
wherein the transaction verification service is configured to receive…; and provide…;
wherein the permission management service is configured to receive…; and determine…; 
wherein the transaction verification service is further configured to receive…;
wherein the permission management service is further configured to determine…;.
wherein the transaction verification service is configured to provide…;.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).

Insufficient Antecedent Basis
Claim 1 recites the limitation “providing, by the transaction verification service…, the request for transaction data.” in line 16 of claim 1.
Claim 16 recites the limitation “providing, by the transaction verification service…, the request for transaction data.” in line 16 of claim 16.
Claims 4-6, 8-15 and 18 are also rejected as each depends from claims 1 and 16.

Unclear
Claims 1, 16 and 19 recite “verifying…the first transaction data based on comparing the local transaction root hash to the received transaction root hash” and “in response to verifying the first transaction data, providing… the first transaction data… to a client device…” This renders claims unclear because the outcome of the verification has no impact on the following step “in response to verifying the first transaction data, providing…the first transaction data…”.

Claim 19 recites “verify the first transaction data …” and “provide the first transact data… in response to the first request…to verify transaction data,” It is unclear to one of the ordinary skill if the transaction data is same as the first transaction data.

Claims 4-6, 8-15, 12-15, 14-15 and 18 are also rejected as each depends from claims 1, 11, 13 and 16 respectively. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 9-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180253464A1 (“Kohli et al.”) in view of US Application Publication US20180013567A1 (“Davis”), in further view of US Application Publication US20200005264A1 (“Patterson et al.”) and US Patent Publication US9794074B2 (“Toll et al.”).

Regarding claims 1, 16 and 19, Kohli et al. teaches:
a client device; (Fig. 1 item 104; para 0018)
a distributed ledger that stores: (Fig. 1 item 110)
a set of blocks, wherein the set of blocks includes: (abs; para 0023)
at least one non-genesis block; (abs; para 0023)
wherein a first non-genesis block includes transaction data and includes information for at least one transaction involving the second party enterprise and the third-party enterprise; (paras 0023-0024, 0026)
a transaction verification service; and (Fig. 5 item 106)
a permission management service; (Fig. 5 item 102)
receiving, by a transaction verification service of the ERP system, a first request from a requesting entity to verify transaction data stored in the distributed ledger, wherein the requesting entity is the second-party enterprise or the third-party enterprise and the transaction data includes information for at least one transaction involving the second-party enterprise and the third-party enterprise; (para 0054).
providing, by the transaction verification service and to a permission management service of the ERP system, the request for transaction data; (Fig. 5 item 508; paras 0017, 0055).
receiving, by the transaction verification service and from the permission management service,  the first transaction data to which the requesting entity has access; (Fig. 5 item 510; paras 0017, 0055).
In response to verifying the first transaction data, providing, by the transaction verification service, the first transaction data in real time to a client device in response to the first request from the requesting entity to verify transaction data, the client device having been authenticated based on a credential of the requesting entity; (paras 0040, 0055-0056, 0134).
receiving, by the transaction verification service and from the requesting entity, a second request, for smart contract code for the smart contract, wherein the second request includes the credential of the requesting entity; (para 0054).
providing, by the transaction verification service, the second request to the permission management service; (Fig. 5 item 508; paras 0017, 0055).
providing, in real time, the data to the requesting entity in response to the second request and a determination that the requesting entity has access to the data; and (paras 0040, 0055-0056, 0134).

Kohli et al. does not teach:
immutable smart contract code for a smart contract that specifies terms agreed upon between a second party enterprise and a third party enterprise; and 
receiving, at the distributed ledger of the ERP system, contract information for a smart contract that specifies terms agreed upon between a second-party enterprise and a third-party enterprise;
storing, in the distributed ledger of the ERP system, the contract information as immutable smart contract code; 
transaction data was generated by execution of the smart contract
determining, by the permission management service, first transaction data to which the requesting entity has access; 
a transaction root hash, and verification data;
generating, by the transaction verification service, a hash value for the first transaction data from a cryptographic hash function (CHF);
generating, by the transaction verification service, a local transaction root hash based on the generated hash value for the first transaction data and the received verification data;
verifying, by the transaction verification service, the first transaction data based on comparing the local transaction root hash to the received transaction root hash; and
determining, by the permission management service, whether the requesting entity has access to the data based on the credential of the requesting entity;
denying access to the requesting entity to the data based on a determination that the requesting entity does not have access to the data. 
the data is immutable smart contract code,
However, Davis teaches:
a transaction root hash, and verification data; (Fig. 3; para 0007).
generating, by the transaction verification service, a hash value for the first transaction data from a cryptographic hash function (CHF); (para 0007).
generating, by the transaction verification service, a local transaction root hash based on the generated hash value for the first transaction data and the received verification data; (Fig. 3; para 0007).
verifying, by the transaction verification service, the first transaction data based on comparing the local transaction root hash to the received transaction root hash; and (Fig. 3 item 310 para 0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Method and System for Storage and Transfer of Verified Data via Blockchain of Kohli et al. by adding data validation on the retrieved blockchain data in accordance with the teaching of Davis. This modification provides additional data validation. 
Kohli et al. and Davis do not teach:
immutable smart contract code for a smart contract that specifies terms agreed upon between a second party enterprise and a third party enterprise; and 
receiving, at the distributed ledger of the ERP system, contract information for a smart contract that specifies terms agreed upon between a second-party enterprise and a third-party enterprise;
storing, in the distributed ledger of the ERP system, the contract information as immutable smart contract code; 
transaction data was generated by execution of the smart contract
determining, by the permission management service, first transaction data to which the requesting entity has access; 
determining, by the permission management service, whether the requesting entity has access to the data based on the credential of the requesting entity;
denying access to the requesting entity to the data based on a determination that the requesting entity does not have access to the data. 
the data is immutable smart contract code,
However, Patterson et al. teaches:
determining, by the permission management service, first transaction data to which the requesting entity has access; (para 0034)
determining, by the permission management service, whether the requesting entity has access to the data based on the credential of the requesting entity; (para 0034).
denying access to the requesting entity to the data based on a determination that the requesting entity does not have access to the data. (para 0034)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Kohli et al. and Davis by adding data access policy in accordance with the teaching of Patterson et al.. This modification improves data privacy. 

Kohli et al., Davis and Patterson et al. do not teach:
immutable smart contract code for a smart contract that specifies terms agreed upon between a second party enterprise and a third party enterprise; and
receiving, at the distributed ledger of the ERP system, contract information for a smart contract that specifies terms agreed upon between a second-party enterprise and a third-party enterprise;
storing, in the distributed ledger of the ERP system, the contract information as immutable smart contract code; 
transaction data was generated by execution of the smart contract
the data is immutable smart contract code,
However, Toll et al. teaches:
immutable smart contract code for a smart contract that specifies terms agreed upon between a second party enterprise and a third party enterprise; and (col 8 ln 12 – col 9 ln 6)
receiving, at the distributed ledger of the ERP system, contract information for a smart contract that specifies terms agreed upon between a second-party enterprise and a third-party enterprise; (col 8 ln 12-col 9 ln 6)
storing, in the distributed ledger of the ERP system, the contract information as immutable smart contract code; (col 8 ln 12-col 9 ln 6)
transaction data was generated by execution of the smart contract (col 8 ln 12-col 9 ln 6, col 13 ln 3-11 and ln 19-22)
the data is immutable smart contract code (col 8 ln 12-col 9 ln 6)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Kohli et al., Davis and Patterson et al. by utilizing smart contract to generate transaction in accordance with the teaching of Toll et al.. This modification further automates the transaction process and helps to enforce the contract.  

With respect to limitations “a genesis block that includes metadata about a hosting enterprise, a first tree hash, and a first nonce value;” and “wherein each non-genesis block includes: a hash of a previous block in the distributed ledger; transaction data; transaction hashes; a second tree hash; and a second nonce value;”, they describe genesis block and non-genesis block.  However, the descriptions of In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claim 4, Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above.  With respect to “wherein the verification data includes genesis block data, wherein the genesis block data is a first block in the distributed ledger, and wherein the genesis block data includes metadata about a hosting enterprise.”, it describes the verification data, however, the description of the verification data is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claim 5, Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above. With respect to “wherein the metadata about the hosting enterprise includes information indicating that the hosting enterprise is a provider of an Enterprise Resource Planning (ERP) solution using the distributed ledger.” it describes the hosting enterprise. However, the description of the hosting enterprise is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claim 6, Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above.  Davis further discloses: 
wherein the verification data includes a nonce value of a block in the distributed ledger that stores the transaction data. (Fig. 5 item 504; abs; para 0006).

With respect to claim 9, Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above.  Patterson et al. further discloses:
wherein the CHF is one of secure hash algorithm 256 (SHA-256), SHA-3, or message digest 5 (MD5). (para 0040).

With respect to claims 10. Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above.  Davis further discloses: 
wherein the verification data is used for a cryptographic proof of validity for the transaction data. (paras 0005, 0017-0026).

With respect to claims 11 and 18, Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above.  Kohli et al. further discloses:
storing the transaction data to the distributed ledger; and (paras 0005, 0087)
Toll et al. discloses:
automatically performing, in response to the storing of the transaction data an execution of a contract condition implemented through the smart contract. (col 8 ln 65 – col 9 ln 6)

With respect to claim 12, Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above.  Kohli et al. further discloses:
wherein a first transaction involving the second-party enterprise and the third-party enterprise corresponds to a receipt of goods by the second-party enterprise from the third-party enterprise. (para 0083).

With respect to claim 13, Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above.  Toll et al. further discloses:
wherein the contract condition implemented through the smart contract includes providing payment to the third-party enterprise for a receipt of the goods. (col 8 ln 12-28).

With respect to claim 14, Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above.  Toll et al. further discloses:
wherein the execution of the contract condition includes determining external factors through a trusted oracle. (col 8 ln 29-54).

With respect to claim 15, Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above.  Toll et al. further discloses:
wherein the external factors include a current currency exchange price. (col 8 ln 29-54).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180253464A1 (“Kohli et al.”) in view of US Application Publication US20180013567A1 (“Davis”), in further view of US Application Publication US20200005264A1 (“Patterson et al.”), US Patent Publication US9794074B2 (“Toll et al.”) and US20200015087A1 (“Pak et al.”).

With respect to claim 8, Kohli et al. in view of Davis, in further view of Patterson et al. and Toll et al. discloses all the limitations as described above.  Kohli et al., Davis, Patterson et al. and Toll et al. do not teach: 
wherein the credential is a digital certificate. 
However, Pak et al. discloses: 
wherein the credential is a digital certificate. (para 0008).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Kohli et al., Davis, Patterson et al. and Toll et al. by using digital certificate on the client device in accordance with the teaching of Pak et al.. This modification enables client device authentication. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                 /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685